Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  131408                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 131408
  v                                                                 COA: 258698
                                                                    Oakland CC: 2003-193291-FH
  MICHAEL BERZSENYI,
             Defendant-Appellant.
  ____________________________________

                                   AMENDMENT TO ORDER
         On order of the Court, the order of October 18, 2006 is amended to correct a
  clerical error by correcting the second sentence to read:
              “Contrary to the statement of the panel, defendant is entitled
              to early parole eligibility under MCL 791.234(12).”




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2006                    _________________________________________
                                                                               Clerk